Citation Nr: 0629345	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  00-17 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for 
patellofemoral chondromalacia, right knee, status 
postoperative, evaluated as 10 percent disabling.  

2.  Entitlement to an increased initial rating for right knee 
instability associated with patellofemoral chondromalacia, 
right knee, status postoperative, evaluated as a separately 
rated 10 percent disability from August 12, 2003.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from January 1967 to August 
1968, as well as active duty training in the Texas Air 
National Guard in February 1998.

This appeal arises from a December 1999 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs which granted service connection for 
patellofemoral chondromalacia, right knee, status 
postoperative, and assigned a 10 percent rating for that 
disability.  

In a September 2003 rating decision, the RO declined to grant 
an increased rating for patellofemoral chondromalacia, right 
knee, status postoperative, but granted a separate 10 percent 
rating for right knee instability associated with 
patellofemoral chondromalacia, right knee, status 
postoperative.  A 10 percent rating was assigned for that 
disability, effective from August 2003.  

The case was remanded by the Board in November 2005, at the 
veteran's request, for the issuance of a supplemental 
statement of the case.  It has been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected patellofemoral 
chondromalacia, right knee, status postoperative, is 
currently manifested by pain and some decreased range of 
motion.

2.  The veteran has no more than slight instability of the 
right knee, which has been manifested consistently since 
October 1999.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
patellofemoral chondromalacia, right knee, status 
postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, 4.40, 4.45, 4.59, 
Diagnostic Code 5260 (2005).

2.  The criteria for a disability rating of 10 percent, but 
no more, for right knee instability associated with 
patellofemoral chondromalacia, right knee, status 
postoperative, have been met at all times since October 1999.  
38 U.S.C.A. §§ 1155, 5107; Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5257 
(2005).

3.  The criteria for a disability rating in excess of 10 
percent for right knee instability associated with 
patellofemoral chondromalacia, right knee, status 
postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

A.  Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  The veteran was provided such notice 
in July 2001.  The letter, required following the passage of 
the VCAA, was clearly not mailed to the appellant prior to 
the initial RO adjudication of his claim in 1999, as the VCAA 
was not enacted at that time.  Any defect in this regard is 
harmless error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
The appellant did not provide any additional evidence in 
response to the July 2001 letter that was not fully 
considered by the RO in the subsequent adjudications 
contained in the supplemental statements of the case (SSOC's) 
issued in October 2003, December 2004 and February 2006.  
There is simply no indication that disposition of his claim 
would have been different had he received pre-adjudicatory 
notice pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The notice included the type of evidence needed to 
substantiate claims of increased ratings, namely: evidence 
that the disability had increased and was more disabling than 
the current rating reflected.  The veteran was informed that 
VA would obtain service medical records, VA records, and 
records of other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  In the supplemental statement of the case, 
dated in February 2006, the RO cited 38 C.F.R. § 3.159 with 
the provision that the claimant provide any evidence in his 
possession that pertained to a claim.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No.05-7157 
(Fed. Cir. Apr. 5, 2006).  

The content of the VCAA notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim, except for the 
degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided, since the degree of the disability is the issue 
on appeal, the notice, pertaining to the degree of 
disability, was contained in the statement of the case and 
SSOC's as required by 38 U.S.C.A. § 7105(d).  Any defect with 
respect to the notice of degree of disability assignable 
under Dingess at 19 Vet. App. 473 has not prejudiced the 
veteran's claim.

B.  Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), VA will provide a medical examination if an 
examination is necessary to decide the claim.  Examinations 
were accomplished in these claims.  As the veteran has not 
identified additional evidence, and as there is otherwise no 
additional evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.

Increased Ratings

Service medical records show the veteran injured his right 
knee as he jumped off of a vehicle in February 1998 while on 
active duty training.  Service connection was granted for 
patellofemoral chondromalacia, right knee, status 
postoperative in a December 1999 rating decision.  A 10 
percent rating was assigned based on limitation of flexion 
under Diagnostic Code 5260, effective from April 9, 1999.

The veteran appealed this initial rating, claiming his right 
knee problem was more than 10 percent disabling.  In 
September 2003, the RO continued the 10 percent rating.  The 
RO also awarded a separate 10 percent rating for instability, 
under Diagnostic Code 5257, effective from August 12, 2003, 
the date of VA examination of the right knee.  The veteran 
has continued to disagree with those ratings, seeking higher 
ratings overall for the right knee.  As the award was not a 
complete grant of benefits, the issue of increased rating for 
the right knee remains in appellate status.  See AB v. Brown, 
6 Vet. App. 35 (1993)

VA and private treatment records show complaints of right 
knee pain since the veteran filed his claim in April 1999.  
Following the injury in February 1998, he underwent 
diagnostic arthroscopy with debridement of arthrofibrosis and 
chondroplasty with drilling in March 1998.  In his National 
Guard medical records dated in 1996, he reported a previous 
history of right knee arthroscopy dating to 1990.  In 1996, 
he reported only mild pain.  He has had ongoing complaints of 
right knee pain since the 1998 injury, and has undergone 
treatment and physical therapy for the right knee with both 
VA and numerous private care providers.  

The veteran was afforded multiple VA examinations addressing 
his knee right disorder.  An evaluation conducted in December 
2000 reflects mild bilateral knee pain, much improved with 
physical therapy and NSAIDS.  There was full range of motion 
bilaterally.  Repeat arthroscopy was not recommended.  

VA examination conducted in August 2001 revealed range of 
motion of 0 to 125 degrees for the right knee.  The examiner 
reviewed the file and noted the history of right knee 
surgeries following injury, as well as right knee 
reconstruction per the operative note.  On present 
examination, the knee had palpable hypertrophic degenerative 
changes along the joint margins.  It was in good alignment.  
All of the incisions from previous surgeries were well-
healed.  There was mild laxity in the area of anterior 
cruciate ligament reconstruction.  There was some laxity in 
the medial collateral ligament, probably related to the loss 
of articular surface in the medial compartment.  The leg had 
good alignment even when weight bearing and walking.  X-rays 
showed degenerative arthritis of the right knee.  The history 
of four surgical procedures was noted.  The examiner noted 
there was much more wrong with the right knee than 
patellofemoral chondromalacia.  

VA examination was conducted in August 2003 and involved a 
review of the claims file by the examiner.  Pain was 
reportedly increased over time, and was now a 6/10 in 
severity and was increased when the veteran was standing or 
climbing up or down stairs.  He was employed as a van driver 
for the post office.  He reported the knee would swell and 
occasionally give way.  He was unable to exercise.  Vioxx 
reportedly helped the right knee pain.  X-rays of the right 
knee from two years earlier showed postoperative changes as 
well as moderate degenerative changes.  Since the X-ray, the 
knee has reportedly become worse.  Range of motion of the 
right knee was 0 to 120 degrees.  There was no fluid, but 
there was tenderness and deformity in terms of palpation of 
the patella.  Periarticular thickening was most pronounced in 
the medial aspect to a moderate degree.  There was slight 
crepitus and slight laxity of the knee.  X-rays of the right 
knee showed degenerative changes of the right knee joint.  
The examiner diagnosed degenerative joint disease with 
continued knee pain, moderate disability with progression.

The veteran was afforded an additional VA examination in 
February 2005 by the same examiner who examined him in 2003.  
The veteran was noted to be unable to squat.  He had knee 
pain with standing for two hours, walking six blocks, going 
up or down stairs, driving for an hour or getting up out of a 
chair.  He gets temporary relief with a metal or Velcro 
brace.  The pain was still 6 or 7/10 even with the brace.  
The pain was bilateral but more on the right than left.  The 
effect on the veteran's job is that he drives less, lifts 
less, and walks less than previously.  The joints are painful 
on motion, but there is no additional limitation with 
repeated use.  There is no additional limitation with flare 
up.  Physical examination showed painful motion but no 
weakness, excessive fatigability or incoordination.  The 
addendum reflected an impression of degenerative joint 
disease of the right knee with status post operative repair 
in 1998 with continued knee pain, moderate disability.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Generally, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating was not limited to that 
reflecting the current severity of the disorder.  Rather at 
the time of the initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  

The right knee disorder on appeal is from a claim filed at 
the time of the initial rating.  A separate 10 percent rating 
was assigned for instability of the right knee.  Thus, the 
Board must determine whether separate ratings can be assigned 
for separate periods of time based on the facts found.  

With such consideration, the Board has reviewed the pertinent 
record and determines that the assigned 10 percent rating for 
patellofemoral chondromalacia, right knee, status 
postoperative, is the proper rating for the right knee at all 
times relevant to this claim, and higher evaluation is not 
warranted at any time.  Further, the assigned separate 10 
percent rating for right knee instability secondary to 
patellofemoral chondromalacia, right knee, status 
postoperative is the proper rating for that aspect of the 
right knee at all relevant times, and higher evaluation is 
not warranted at any time.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the Rating Schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, and reduction on 
normal excursion of movements, including pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

The veteran's disorder of the right knee is evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 based on limitation of flexion.  It is also noted that 
the veteran has degenerative arthritis of the right knee.  
Under Diagnostic Code 5003, that arthritis is rated based on 
limitation of motion under the appropriate codes for the 
joints involved.  

The General Counsel held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  
Specifically, General Counsel for VA, in an opinion dated 
July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003, which provides for the presence 
of arthritis due to trauma, and 5257 that provides for 
instability.  The General Counsel stated that when a knee 
disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2004).  Limitation of 
motion of the knee is rated at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005).

A.  Instability under Diagnostic Code 5257

Knee impairment is rated under Diagnostic Code 5257.  Knee 
impairment with recurrent subluxation and/or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

At no time does the medical evidence support a finding of 
moderate subluxation or lateral instability that would 
warrant an increased 20 percent rating under Diagnostic Code 
5257.  The medical evidence has consistently shown no more 
than slight instability.  Laxity was described as mild in the 
2001 examination report and slight in the 2003 examination 
report.  The overwhelming weight of the medical evidence 
compels a conclusion that there is slight clinical 
instability present at all times since the veteran initiated 
this appeal in 1999.  VA examinations consistently yielded 
findings of slight instability, warranting a 10 percent 
rating, but no more.  Consistent with Fenderson, the Board 
will award the 10 percent rating under 5257 from the date of 
claim in 1999.  

B.  Limitation of motion/arthritis

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) is rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited at 30 
degrees is 20 percent.  Flexion limited to 45 degrees is 10 
percent.  Flexion greater than 45 degrees is 0 percent.  38 
C.F.R. 4.71a, Diagnostic Code 5260 (2005).

Limitation of extension of the leg (normal being to 
approximately 0 degrees), is not for consideration, as the 
veteran does not have extension limited to 10 degrees.  38 
C.F.R. 4.71a, Diagnostic Code 5261 (2005).

As the veteran's limitation of motion and arthritis are 
related, he is appropriately rated based on range of motion 
codes.  Range of motion of the veteran's right knee reflects 
a degree of impairment under the rating schedule that does 
not warrant a disability rating in excess of 10 percent if 
rated under the limitation of motion codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, 5261.  All VA examination 
reports show right knee extension consistently at zero, which 
would not support a compensable rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Right knee flexion at worst was, 120 
degrees, with no functionally limiting fatigue, 
incoordination or weakness noted on any examination, 
including the VA examiner's addendum in 2005.   

These range of motion findings do not meet the criteria for 
an increased rating under Diagnostic Codes 5260 and 5261.  At 
no time, even taking into account the possible additional 
limitations imposed by pain as objectively demonstrated on 
examinations, has flexion been limited to 45 degrees.  
However, the relevant criteria permit a 10 percent rating to 
be assigned for impairment caused by arthritis where there is 
some limitation of motion of a major joint but the limitation 
of motion is not so great as to meet the requirements for a 
compensable rating under the criteria for rating limitation 
of motion of the specific major joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (2005).  It is on this basis that the 
10 percent rating for the knee was supportable.  See 38 
C.F.R. § 4.59 (2005) ("With any form of arthritis, painful 
motion is an important factor of disability . . .  The intent 
of the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.").  
Accordingly, the veteran's right knee is appropriately rated 
as 10 percent disabling under Diagnostic Code 5260.  In order 
to warrant a 20 percent disability evaluation under the range 
of motion codes, flexion would have to be limited to 30 
degrees or extension would have to be limited to 15 degrees, 
which is not shown.

The Board has also considered limitations imposed by pain.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has pain on motion of the 
right knee and one examiner noted that pain decreased range 
of motion as reflected on testing recorded in the 
examinations in 2001 and 2003, but repeated use did not cause 
additional limitation.  The pain did not prevent all routine 
activities but caused them to be performed at an admittedly 
slower pace and in a more limited time frame.  The VA 
examiner observed in 2005 there was no weakness or fatigue, 
however.  Flare-ups reportedly did not cause functional 
limitation of activities.  The veteran has attempted to 
control symptoms with anti-inflammatory medication and a 
brace.  The veteran has not demonstrated flexion of the knee 
limited to 45 degrees or extension limited to 10 degrees 
warranting the assignment of a 10 percent rating under 
Diagnostic Code 5260 or 5261.  Range of motion of his knee 
fell far short of these criteria.  Again, the examination 
record shows he was managing the symptoms with his treatment 
regimen.  

Any pain affecting function of the knee was not shown to a 
degree beyond that contemplated by the two separate 10 
percent schedular evaluations assigned to this disability, as 
reflected by the medical findings of record which did not 
meet the criteria for the next higher schedular evaluations.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule in this case does not provide a separate 
rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1996).

The objective evidence reveals range of motion in the right 
knee substantially better than that warranting any increased 
evaluation under either Code 5260 for limitation of flexion 
or Code 5261 for limitation of extension for any time.  See 
VAOPGCPREC 9-2004.  Further, there is no other finding, such 
as ankylosis, which would support a higher schedular rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).  
 

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a higher rating for his 
right knee disorders.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).




C.  Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2005).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1), as reflected in the October 2003 SSOC.  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  The RO found that referral for 
extraschedular consideration was not warranted in this case, 
and the Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided for the 
veteran's service-connected knee disorder under the 
appropriate diagnostic codes, but the medical evidence 
reflects that comparable manifestations are not present in 
this case.  Second, the Board finds no evidence of an 
exceptional disability as manifested by related factors such 
as marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
veteran has required any recent hospitalization for his knee.  
Hence, he does not have an exceptional disability as 
manifested by frequent hospitalizations.  

Additionally, the overall picture presented by the evidence 
in the claims folder does not actually reflect "marked 
interference" in employment due specifically to his right 
knee disorder.  The evidence shows that he works despite knee 
pain, and injured his left knee on the job recently.  He has 
been able to work as a van driver for the post office 
regardless of the right knee pain.  Thus, the Board finds 
that the absence of evidence presenting such exceptional 
circumstances preponderates against referring the claims for 
consideration of an extraschedular rating for his right knee 
disorders.  The disability is appropriately rated under the 
schedular criteria.


ORDER

An increased rating for patellofemoral chondromalacia, right 
knee, status postoperative, evaluated as 10 percent 
disabling, is denied.

A 10 percent rating for right knee instability associated 
with patellofemoral chondromalacia is warranted as of the 
date of claim.  

An increased rating for right knee instability associated 
with patellofemoral chondromalacia, right knee, status 
postoperative, in excess of the currently assigned 10 
percent, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


